***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 IN RE LILLYANNE D. ET AL.*
                          (AC 45124)
                          (AC 45156)
                   Bright, C. J., and Alvord and Clark, Js.

                                    Syllabus

The respondent parents filed separate appeals with this court from the
     judgment of the trial court terminating their parental rights with respect
     to their minor child, R, who had been in foster care since his discharge
     from a hospital after his birth. The Department of Children and Families
     became involved with the respondents when the respondent mother
     threatened to harm their daughter, L. The mother had a previous history
     with the department in connection with incidents involving her older
     children. After L had been adjudicated neglected and committed to the
     custody of the petitioner, the Commissioner of Children and Families,
     the respondents’ second child, R, was born, and the petitioner filed a
     motion for an order of temporary custody and a neglect petition on the
     basis of predictive neglect. That same day, the court granted the order
     of temporary custody and ordered specific steps with which the respon-
     dents were required to comply. R thereafter was adjudicated neglected
     and committed to the custody of the petitioner. The trial court found
     that the department had made reasonable efforts to reunify R with the
     respondents but that the respondents were unwilling or unable to benefit
     from the services the department offered. The court found that the
     mother had resisted the department’s efforts to address the key issues
     underlying her history of threats or acts of violence against R and her
     other children and that the father had demonstrated an inability to
     accurately evaluate the risk she posed to R. The court thus concluded,
     inter alia, that, pursuant to statute (§ 17a-112 (j) (3) (B) (i)), the respon-
     dents had failed to achieve such a degree of personal rehabilitation as
     would encourage the belief that, within a reasonable time, they could
     assume responsible positions in R’s life. Held:
1. The respondent mother could not prevail on her claim that the trial court
     committed harmful error when it admitted into evidence under the
     residual exception to the hearsay rule certain summary reports by a
     department service provider that it relied on to terminate her parental
     rights: this court, without deciding whether the summaries constituted
     inadmissible hearsay, concluded that the admission of the summaries
     was harmless, as the information in them was cumulative of that con-
     tained in the department’s social study and the report of a court-
     appointed psychologist, both of which had been admitted into evidence
     without objection; moreover, despite the mother’s claim that the court
     relied on the summaries to bolster and credit the conclusions in the
     psychologist’s report, the court was entitled to rely on the report to
     support its findings, as it was within the court’s sole province to assess
     the reliability and trustworthiness of the psychologist’s conclusions and
     the weight to accord to his report; furthermore, even if the court had
     sustained the mother’s objection to the summaries, she could not demon-
     strate that the outcome of the trial would have been different, as the
     record was replete with references to the challenged information, and
     she failed to articulate any manner in which the information in the
     summaries was materially different from that contained in the depart-
     ment’s social study and the psychologist’s report.
2. The respondent father could not prevail on his claims that the trial court
     made erroneous evidentiary findings in terminating his parental rights
     as to R:
    a. The trial court reasonably determined that the cumulative effect of
    the evidence was sufficient to justify its conclusion that the respondent
    father was unable or unwilling to benefit from the department’s efforts
    to reunify him with R: the court did not rely on outdated information
    in making its determination, as the father claimed, but limited its analysis
    to events that preceded the filing of the termination petition, as required
    by the applicable rule of practice (§ 35a-7 (a)); moreover, the record
    adequately supported the court’s conclusion that, in the event of reunifi-
  cation, the respondent mother would be R’s primary caregiver when the
  father was at work, as the respondents were unified in their intentions
  to parent R as a couple; furthermore, the record reflected that the father,
  who declined to pursue reunification on his own, was defensive about
  and overprotective of the mother and appeared to minimize the threat
  of harm she posed to R, as the mother resisted efforts to address the
  issues that led to R’s removal from her care, rebuffed recommendations
  for treatment to address her past trauma and refused to take accountabil-
  ity for the events at issue.
  b. The evidence was sufficient to support the trial court’s conclusion
  that the respondent father had failed to achieve the requisite degree
  of personal rehabilitation so as to encourage the belief that, within a
  reasonable time, he could assume a responsible position in R’s life:
  contrary to the father’s claim, the court’s consideration of evidence that
  predated the filing of the petition to terminate his parental rights was
  proper under § 35a-7 (a), the father failed to point to any specific postpeti-
  tion evidence the court declined to consider that was probative of his
  rehabilitation, and the postpetition evidence that the respondents did
  introduce did not offer any additional perspective that was determinative
  of the issue of the father’s rehabilitation; moreover, the father’s con-
  tention that, with proper support services in place, he could assume a
  responsible position in R’s life was unavailing, as there was no indication
  that he sought the department’s help in obtaining additional support
  services or that he intended to rely on support services if reunification
  were to be granted, even though he was apprised of the department’s
  concerns with respect to the respondents’ intention to have the respon-
  dent mother care for R when he was at work; furthermore, regardless
  of the father’s progress toward addressing the factors that led to R’s
  commitment, and given his failure to appreciate the risk that the mother
  posed to the children’s safety and his commitment to parent R with
  her, the court, in making its determination, was entitled to rely on his
  continued involvement with the mother, whom the court also determined
  had failed to achieve sufficient rehabilitation.
  c. The trial court’s determination that it was in R’s best interest to
  terminate the respondent father’s parental rights was factually supported
  by the court’s findings and conclusions with respect to the factors set
  forth in § 17a-112 (k): the court found that the department had timely
  made referrals to address the respondents’ needs and reasonable efforts
  to reunify them with R but that, despite having made significant progress
  toward improving his marital relationship and complying with nearly
  every one of the specific steps, the father remained unable to appropri-
  ately assess the threat that the mother posed to R; moreover, although
  the court weighed the evidence that was more favorable to the father,
  it found that R had bonded with his foster family, with whom he had
  spent his entire life, and noted that R could not afford to wait for the
  respondents to make the necessary adjustments to ensure his safety and
  well-being.
        Argued May 18—officially released September 1, 2022**

                            Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Windham, Juvenile Mat-
ters at Willimantic, and tried to the court, Chaplin,
J.; judgments granting the petitions, from which the
respondents filed separate appeals with this court;
thereafter, the respondents withdrew their appeals in
part. Affirmed.
  Matthew C. Eagan, assigned counsel, for the appel-
lant in Docket No. AC 45124 (respondent mother).
  David B. Rozwaski, assigned counsel, for the appel-
lant in Docket No. AC 45156 (respondent father).
  Michael J. Besso, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, Claire Kindall, solicitor general, and Evan O’Ro-
ark, Jennifer C. Leavitt and Nisa Kahn, assistant attor-
neys general, for the appellee (petitioner in both
appeals).
  Kelly L. Babbitt, for the minor child in both appeals.
                         Opinion

   CLARK, J. In these two appeals, the respondent
mother, Chrystal P., and the respondent father, William
D., appeal from the judgment of the trial court rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating their parental rights as to
their minor child, Richard D.1 In Docket No. AC 45124,
the respondent mother claims that the trial court
improperly admitted into evidence two documents
under the residual exception to the rule against hearsay.
In Docket No. AC 45156, the respondent father claims
that the court improperly concluded that (1) the Depart-
ment of Children and Families (department) had made
reasonable efforts to reunify him with Richard or, alter-
natively, that he was unwilling and unable to benefit
from those reunification efforts, (2) he had failed to
achieve the requisite degree of rehabilitation required
by General Statutes § 17a-112 (j), and (3) it would be
in Richard’s best interest to terminate his parental
rights. We affirm the judgment of the trial court.2
   The following facts and procedural history are rele-
vant to both appeals. The department became involved
with the respondents in June, 2017, when the respon-
dent mother threatened to harm the respondents’
daughter, Lillyanne D., who, at that time, was less than
one year old.3 In July, 2017, the department received
another referral after the respondent father called 911
to report that the respondent mother had threatened
to harm Lillyanne4 and had held Lillyanne tightly across
her chest, causing her to cry, during an argument
between the respondents. In both instances, the respon-
dent mother had threatened harm to Lillyanne as retri-
bution against the respondent father. As a result of the
July, 2017 incident, criminal charges were filed against
the respondent mother, and the criminal court issued
a full protective order, which prohibited her from hav-
ing any contact with the respondent father and Lilly-
anne.5 Lillyanne remained in the care of the respondent
father, who signed a safety plan with the department
in which he agreed to abide by the protective order
and to prohibit the respondent mother from having any
unsupervised visits with Lillyanne in the event that the
protective order was modified.
   During its investigation, the department learned that
the respondent mother had a history with the depart-
ment dating to 1997, when her eldest child, Margaret
T., was removed from her care following a domestic
dispute with Margaret’s father, James T. During that
incident, the respondent mother reportedly had
attacked James with a pen and picked up Margaret,
who was five weeks old, by one arm and dangled her
in the air twice, stating: ‘‘Look what I can do.’’6 The
department’s files also indicated that the respondent
mother had subsequently been involved with Michael
T., with whom she had two children. In 2015, the depart-
ment had received a referral alleging that the respon-
dent mother and Michael had been arrested after getting
into a domestic dispute that was witnessed by their
children.7 When interviewed during the department’s
investigation into the allegations concerning Lillyanne,
Michael indicated that the respondent mother had a
history of attempting or threatening to harm one of
their children when they were in a relationship.8
   On October 2, 2017, the criminal protective order was
vacated, and the respondent mother moved back into
the respondents’ home shortly thereafter. On October
5, 2017, the department learned that the respondent
mother was residing in the home and attempted to
create a safety plan with the respondents. The respon-
dents declined to implement a safety plan and were
informed by the department that the respondent moth-
er’s presence in the home placed Lillyanne at risk of
removal from their care. The next day, the petitioner
filed a motion for an order of temporary custody and
a neglect petition on behalf of Lillyanne. The court
granted the ex parte order of temporary custody and
ordered specific steps for the respondents to take to
facilitate their reunification with Lillyanne. The order
of temporary custody was sustained by agreement of
the parties on October 10, 2017. Lillyanne was adjudi-
cated neglected and committed to the care and custody
of the petitioner on July 9, 2018.
  In June, 2019, the respondents’ second child together,
Richard, was born. On June 7, 2019, the petitioner filed a
motion for an order of temporary custody and a neglect
petition as to Richard on the basis of predictive neglect.
That same day, the court granted the order of temporary
custody, ordered specific steps with which the respon-
dents were required to comply, and scheduled a con-
tested hearing. Richard was adjudicated neglected and
committed to the care and custody of the petitioner on
June 21, 2019. On October 8, 2019, the petitioner filed
termination of parental rights petitions as to both Lilly-
anne and Richard, which alleged that the respondents
had failed to rehabilitate pursuant to § 17a-112 (j).9 The
termination of parental rights trial was held on July 12,
13, 15 and 16, 2021.
   In a memorandum of decision dated September 17,
2021, the court granted the termination petitions. In the
adjudicatory phase of the proceedings, it initially found,
by clear and convincing evidence, that the children had
been adjudicated neglected in prior proceedings, that
the department had made reasonable efforts to locate
and reunify the children with the respondents, and that
the respondents remained unwilling or unable to benefit
from the services the department offered. The court
further found that the respondents had failed to achieve
an appropriate degree of personal rehabilitation as
would encourage the belief that, within a reasonable
time, considering the age and needs of the children,
they could assume responsible positions in the chil-
dren’s lives. The court’s conclusion that the respon-
dents had failed to rehabilitate was predicated on its
finding that the respondent mother had resisted efforts
to address the key issues underlying her history of
threats or acts of violence against her children and had
minimized the nature of the events that led to Lillyanne’s
removal from her care. With respect to the respondent
father, the court found that the respondents were uni-
fied in their intentions to parent as a couple and that
the respondent father had demonstrated an inability
to accurately evaluate the risk the respondent mother
poses to the children.
   In the dispositional phase of the proceedings, the
court made findings as to each of the criteria set forth
in § 17a-112 (k) and concluded that the termination of
the respondents’ parental rights would be in the best
interests of Lillyanne and Richard. Accordingly, the
court appointed the petitioner as the statutory parent
of the children. These appeals followed. Additional facts
will be set forth as necessary.
                            I
                       AC 45124
  The respondent mother claims that the court improp-
erly admitted into evidence two documents under the
residual exception to the rule against hearsay and that
the admission of those documents constituted harmful
error because the court could not have reached the
decision to terminate her parental rights as to Richard in
the absence of the information contained within those
documents. Without deciding whether the challenged
documents fall within any of the exceptions to the rule
against hearsay, we conclude that the admission of the
documents, even if improper, was harmless.10
   The following additional facts and procedural history
are relevant to the disposition of the respondent moth-
er’s claim.11 At the termination trial, the petitioner
offered testimony from two witnesses and presented
ten exhibits, all of which the court admitted into evi-
dence in full. Relevant to this appeal, the court admitted
a social study and an addendum to the social study
(addendum), which were authored by Jennifer L.
Andrews, a department social worker assigned to the
respondents’ case, who testified at trial. Both the social
study, dated September 10, 2019, and the addendum,
dated June 24, 2021, were admitted into evidence with-
out objection.
  The social study outlines, among other things, the
observations and assessments of United Services, Inc.
(USI), staff members, who worked with the respondents
in 2018 when they participated in two reunification
programs, Therapeutic Family Time and Reunification
and Therapeutic Family Time (reunification pro-
gram(s)).12 Following each reunification program that
the respondents participated in, USI staff members
authored a summary report (summaries), both of which
are the subjects of the respondent mother’s claim on
appeal.
   In the social study, Andrews noted that the USI staff
members had reported the following concerns with
respect to the respondent mother: her inappropriate
tone in regard to her interactions with Lillyanne; her
poor reception of feedback and suggestions made by
staff members; a continued lack of insight into the cir-
cumstances that led to Lillyanne’s removal from her
care; and her statements indicating that, after the
department was no longer involved with the family, she
would parent her children in the manner she saw fit.
It was also noted that the USI staff members had con-
cluded that the respondent mother was unwilling to
implement the parenting strategies taught during the
reunification programs and did not recommend reunifi-
cation between the respondent mother and Lillyanne.
   The petitioner also offered the testimony of and a
report prepared by David M. Mantell, a clinical and
forensic psychologist, who had been appointed by the
court to evaluate the respondents and provide recom-
mendations with respect to reunification. Although
counsel for both respondents initially objected to the
introduction of Mantell’s report, those objections were
later withdrawn, and the court admitted his report in
full. In evaluating the respondents, Mantell reviewed
the records of and spoke with other service providers
who had worked with the respondents since the June,
2017 incident concerning Lillyanne that led to the initial
referral to the department. In his report, Mantell thor-
oughly described the contents of both of the challenged
summaries, often citing the observations and conclu-
sions of the USI staff members verbatim. Additionally,
he indicated that he did not recommend reunification
as of the date of his report, June 1, 2019.
   The petitioner did not call the USI staff members
who had authored or approved the summaries as wit-
nesses at trial but, instead, sought to admit the summar-
ies into evidence during Andrews’ direct examination.
Counsel for the respondent mother objected on the
ground that the summaries constituted inadmissible
hearsay. The petitioner responded that the summaries
fell within the business records exception to the rule
against hearsay. See Conn. Code Evid. § 8-4. The court
concluded that the petitioner had not established a
proper foundation to satisfy the business records excep-
tion but that the summaries were nonetheless admissi-
ble under the residual exception to the hearsay rule
and admitted them in full.
   On appeal, the respondent mother claims that the
trial court improperly admitted the summaries under
the residual exception to the hearsay rule and that the
court’s reliance on the observations and conclusions
of the USI staff members described within the summar-
ies to terminate her parental rights demonstrates that
the court’s error was prejudicial. Specifically, the
respondent mother argues that the court’s factual find-
ings and conclusion that she had failed to achieve an
appropriate degree of rehabilitation substantially were
based on the following information contained within
the summaries: the respondent mother’s continued lack
of insight into the circumstances that led to Lillyanne’s
removal from her care; her persistent remarks that she
would parent her children as she deemed appropriate;
her resistance to implement the parenting strategies
taught during the reunification programs; the USI staff
members’ lack of confidence with regard to the respon-
dent mother’s ability to keep Lillyanne safe from harm;
and the respondent mother’s unwillingness to modify
her parenting strategies. With respect to the court’s
conclusion that termination of her parental rights was
in the children’s best interests, the respondent mother
argues that the court improperly relied on the summar-
ies to find that she had failed to appreciate the gravity
of her threats of violence toward her children and that,
despite the efforts of the USI staff members, the respon-
dent mother remained steadfast in her determination
to raise her children ‘‘ ‘as she sees fit.’ ’’
   Notwithstanding the respondent mother’s argument,
the record discloses that all of the foregoing contested
information was restated in Mantell’s report and the
department’s social study—either in substance or
quoted nearly word for word from the summaries—both
of which were admitted into evidence as full exhibits
without objection. The social study, for example, out-
lines the concerns of the USI staff members that the
respondent mother now alleges on appeal were improp-
erly admitted into evidence through the summaries and
relied on by the court to terminate her parental rights.
Mantell’s report likewise comprehensively details that
same information. Moreover, the court could have pred-
icated its findings and conclusions on other evidence
presented at trial. Andrews, for example, testified that
Jessica Janczyk, a licensed counselor with whom the
respondent mother had engaged with for counseling
services, also assessed the respondent mother as lack-
ing an understanding regarding the seriousness of the
incident that led to the department’s involvement and
resistant to implementing recommendations made by
service providers.
   When challenging a court’s evidentiary ruling, a party
‘‘must show that the court abused its discretion in
admitting the challenged evidence and that any
improper admission caused [the party] substantial prej-
udice or injustice.’’ In re Tayler F., 111 Conn. App. 28,
36, 958 A.2d 170 (2008), aff’d, 296 Conn. 524, 995 A.2d
611 (2010). In order to demonstrate that she was
harmed, the respondent mother must establish that, but
for the evidentiary error, the outcome of the trial likely
would have been different. See, e.g., In re Alizabeth L.-
T., 213 Conn. App. 541, 602, 278 A.3d 547 (2022). This
she cannot do. Even if we were to conclude that the
court improperly admitted the summaries into evidence
under the residual exception to the hearsay rule, the
information contained therein was available elsewhere
in the record. The respondent mother fails to articulate
any manner in which the information within the alleg-
edly inadmissible summaries that the trial court relied
on to terminate her parental rights was materially differ-
ent from the information that was provided through the
department’s social study and Mantell’s report. Thus,
the contested information was entirely cumulative. ‘‘It
is well recognized that any error in the admission of
evidence does not require reversal of the resulting judg-
ment if the improperly admitted evidence is merely
cumulative of other validly admitted [evidence].’’ (Inter-
nal quotation marks omitted.) In re Anna B., 50 Conn.
App. 298, 305–306, 717 A.2d 289 (1998); see also Duncan
v. Mill Management Co. of Greenwich, Inc., 308 Conn.
1, 23, 60 A.3d 222 (2013) (‘‘[i]n determining whether
evidence is merely cumulative, we consider the nature
of the evidence and whether any other evidence was
admitted that was probative of the same issue as the
evidence in controversy’’).
   Additionally, although the respondent mother acknow-
ledges that the court relied on additional evidence, such
as Mantell’s report, to terminate her parental rights, she
argues that the court’s admission of the summaries was
nevertheless harmful because the court relied on the
improperly admitted hearsay evidence, i.e., the summar-
ies, to bolster and credit Mantell’s conclusions and his
recommendation against reunification. This argument
misses the mark. Insofar as the respondent mother is
challenging the reliability and trustworthiness of Man-
tell’s conclusions, it is well established that the weight
accorded to evidence presented at trial is within the
sole province of the fact finder. See In re Leo L., 191
Conn. App. 134, 142, 214 A.3d 430 (2019) (‘‘it is the
trial court’s role to weigh the evidence presented and
determine relative credibility when it sits as a fact
finder’’). Because Mantell’s report was admitted as a
full exhibit, without objection, the court was entitled
to rely on it to support its findings. See In re Leilah
W., 166 Conn. App. 48, 71, 141 A.3d 1000 (2016). More
importantly, as we have explained, even if the court
had sustained the respondent mother’s objection to the
summaries, the record is replete with references to the
information she now challenges on appeal.
  We conclude that, because the evidence contained
within the summaries was merely cumulative of other
validly admitted evidence contained in Mantell’s report
and the department’s social study, and the respondent
mother has failed to establish that the result of the trial
would have been different had the summaries not been
admitted into evidence, their admission was harmless.
                             II
                         AC 45156
   The respondent father claims that the trial court erro-
neously found that (1) the department had made reason-
able efforts toward reunification and that he was unwill-
ing or unable to benefit from the department’s
reunification efforts,13 (2) he had failed to achieve a
degree of rehabilitation sufficient to encourage the
belief that, within a reasonable time, he could assume
a responsible position in Richard’s life, and (3) termina-
tion of his parental rights was in Richard’s best interest.
We address each of these claims in turn.
   Initially, we briefly set forth the relevant legal princi-
ples that govern termination of parental rights proceed-
ings. Pursuant to § 17a-112 (j), ‘‘[t]he Superior Court,
upon notice and hearing . . . may grant a petition [to
terminate parental rights] . . . if it finds by clear and
convincing evidence that (1) the Department of Chil-
dren and Families has made reasonable efforts to locate
the parent and to reunify the child with the parent in
accordance with subsection (a) of section 17a-111b,
unless the court finds in this proceeding that the parent
is unable or unwilling to benefit from reunification
efforts . . . (2) termination is in the best interest of
the child, and (3) . . . (B) the child (i) has been found
by the Superior Court or the Probate Court to have
been neglected, abused or uncared for in a prior pro-
ceeding . . . and the parent of such child has been
provided specific steps to take to facilitate the return
of the child to the parent pursuant to section 46b-129
and has failed to achieve such degree of personal reha-
bilitation as would encourage the belief that within a
reasonable time, considering the age and needs of the
child, such parent could assume a responsible position
in the life of the child . . . .’’ (Internal quotation marks
omitted.) In re Ryder M., 211 Conn. App. 793, 807,
274 A.3d 218, cert. denied, 343 Conn. 931, 276 A.3d
433 (2022).
   ‘‘[A] hearing on a petition to terminate parental rights
consists of two phases: the adjudicatory phase and the
dispositional phase. During the adjudicatory phase, the
trial court must determine whether one or more of the
. . . grounds for termination of parental rights set forth
in § 17a-112 [(j) (3)] exists by clear and convincing
evidence. . . . If the trial court determines that a statu-
tory ground for termination exists, then it proceeds to
the dispositional phase. During the dispositional phase,
the trial court must determine whether termination is
in the best interests of the child. . . . The best interest
determination also must be supported by clear and con-
vincing evidence.’’ (Citation omitted; internal quotation
marks omitted.) In re Ja’La L., 201 Conn. App. 586,
595, 243 A.3d 358 (2020), cert. denied, 336 Conn. 909, 244
A.3d 148 (2021). ‘‘Because a respondent’s fundamental
right to parent his or her child is at stake, [t]he statutory
criteria must be strictly complied with before termina-
tion can be accomplished and adoption proceedings
begun.’’ (Internal quotation marks omitted.) In re Egypt
E., 327 Conn. 506, 527, 175 A.3d 21, cert. denied sub
nom. Morsy E. v. Commissioner, Dept. of Children &
Families,        U.S.     , 139 S. Ct. 88, 202 L. Ed. 2d
27 (2018).
   The following additional facts provide the necessary
context for our discussion of the respondent father’s
claims.14 The respondent mother experienced a turbu-
lent childhood and has a history of untreated mental
health issues. As a result of the incidents precipitating
Lillyanne’s removal from the respondents’ care, the
department made referrals for individual counseling
and a substance abuse evaluation to assist the respon-
dent mother in addressing her mental health concerns.
In August, 2017, the respondent mother engaged in
treatment with Janczyk, who diagnosed the respondent
mother with an anxiety based disorder. During the
nearly two years that the respondent mother met with
Janczyk, the respondent mother continued to insist that
she never posed a threat to Lillyanne and refused to
acknowledge the concerning nature of her actions that
led to the department’s involvement in this case. Addi-
tionally, the respondent mother continually rejected
Janczyk’s recommendation to engage in trauma focused
therapy because the respondent mother believed that
her childhood trauma was not impacting her and that
trauma focused therapy was therefore unnecessary.
  In January, 2018, the respondents began a twelve
week reunification program with USI. The USI staff
members reported that the respondent mother lacked
insight into the reason for Lillyanne’s removal from
her care and was difficult to engage with during the
program, resistant to implementing new parenting strat-
egies, and unaware of developmentally appropriate
expectations. It was recommended that the respondent
mother continue to engage in individual therapy to
address her past trauma.
   In March, 2018, the respondent mother participated
in a neuropsychological evaluation with Sarah E. Bul-
lard, a clinical neuropsychologist. In a report dated June
9, 2018, Bullard opined that the respondent mother’s
test results indicated a deficit in executive function and
impaired intellectual abilities. The respondent mother
was assessed as having unreliable problem solving skills
and a processing impairment, which could cause her
to become overwhelmed, frustrated, and unable to man-
age stressful situations. Additionally, Bullard noted that
the respondent mother was reluctant to admit to short-
comings and presented as detached and unemotional
at times.
  In June, 2018, the respondents participated in another
twelve week reunification program with USI staff mem-
bers, who reported that the respondent mother
remained obstinate in her resistance to implementing
new parenting strategies and continued to ‘‘lack insight
into the circumstances that led to [Lillyanne’s] removal.’’
Although the USI staff members felt confident about
the respondent father’s parenting abilities and observed
that he shared a strong bond with Lillyanne, they
expressed concern that his work schedule would leave
the respondent mother as the primary caregiver. They
additionally noted that they were not confident with
respect to the respondent mother’s ability to recognize
and meet Lillyanne’s needs or to keep Lillyanne safe,
and recommended that the respondent mother continue
to engage in therapy to address her past trauma.
  The respondents also engaged in couples counseling
with Richard Hisman, a clinical counselor, for approxi-
mately six months beginning in September, 2018, to
address intimate partner violence concerns and com-
munication issues. Hisman opined that the respondents
had made significant progress in developing effective
communication skills during the course of their coun-
seling sessions.
   In May, 2019, the respondents participated in a court-
ordered psychological evaluation with Mantell. In addi-
tion to reviewing the USI summaries, Bullard’s report,
and other records related to the respondents’ case, Man-
tell interviewed the respondents, spoke with service
providers who had worked with them, conducted psy-
chological evaluations of both respondents, and
observed a parent-child visit between the respondents
and Lillyanne. With respect to the respondent mother,
Mantell opined that she presented as a ‘‘very weak and
often unreliable personal historian who is denying her
own responsibilities for the loss of custody of [Lilly-
anne].’’ He noted that she was reluctant to address and
was in avoidance of ‘‘major issues of personal violence
and threat[s] that have been a part of her life since
childhood’’ and that ‘‘[t]hreatening to harm a child is a
rare protection issue . . . [that] cannot be considered
resolved by not talking about it and by rejecting
accountability for its occurrence.’’ Accordingly, Mantell
concluded that the respondent mother needed further
focused treatment to address her past ‘‘exposures to
family violence, both physical and verbal, as well as
her thoughts about violence and her use of violent
threats with at least [two] marital partners and with at
least [two] children.’’ With respect to the respondent
father, Mantell noted that the respondent father ‘‘speaks
for his wife in multiple settings in ways that are consid-
ered overprotective and defensive’’ and that the respon-
dent father had stated that he was not at all concerned
with the respondent mother being home alone with a
toddler and a newborn. Additionally, Mantell reported
that he had spoken with Kimberly Applewhite, who
provided individual counseling to the respondent father
for about one and one-half years after Lillyanne was
placed in the custody of the petitioner. When asked
about her understanding of the respondent father’s
views regarding the respondent mother’s judgment,
Applewhite informed Mantell that the respondent father
appeared comfortable with the respondent mother’s
being alone with Lillyanne while he was at work. Man-
tell consequently did not recommend reunification as
of the date of his report, June 1, 2019, because ‘‘[t]here
are too many issues in this case involving parent-and-
child violence and threat[s] of violence which remain
unresolved.’’
   In support of the termination of parental rights peti-
tions, the petitioner filed with the court the September
10, 2019 social study authored by Andrews, which was
admitted into evidence at trial.15 Relevant to this appeal,
Andrews reported that the department previously had
discussed with the respondent father its concerns
regarding the respondent mother and that reunification
would be appropriate as to him if he pursued reunifica-
tion on his own. The respondent father told the depart-
ment that he would not pursue reunification without
the respondent mother, however. Notwithstanding the
department’s repeated concerns that the respondent
mother would be the primary caregiver for the children
while the respondent father was at work, the respon-
dent father did not suggest an alternative caregiving
plan until the department informed him that it did not
recommend reunification.16 Andrews also noted that the
respondent father continually minimized the respon-
dent mother’s statements and behaviors that led to the
department’s involvement in this case.
                            A
  We first consider the respondent father’s claim that
the trial court improperly found that he was unable or
unwilling to benefit from reunification efforts.
   ‘‘As part of a termination of parental rights proceed-
ing, § 17a-112 (j) (1) requires the department to prove
by clear and convincing evidence that it has made rea-
sonable efforts to locate the parent and to reunify the
child with the parent, unless the court finds in this
proceeding that the parent is unable or unwilling to
benefit from reunification efforts . . . . Accordingly,
the department must prove either that it has made rea-
sonable efforts to reunify or, alternatively, that the par-
ent is unwilling or unable to benefit from reunification
efforts.’’17 (Emphasis omitted; internal quotation marks
omitted.) In re Jorden R., 293 Conn. 539, 552, 979 A.2d
469 (2009).
   ‘‘[I]n determining whether the department has made
reasonable efforts to reunify a parent and a child or
whether there is sufficient evidence that a parent is
unable or unwilling to benefit from reunification efforts,
the court is required in the adjudicatory phase to make
its assessment on the basis of events preceding the date
on which the termination petition was filed. . . . This
court has consistently held that the court, [w]hen mak-
ing its reasonable efforts determination . . . is limited
to considering only those facts preceding the filing of
the termination petition or the most recent amendment
to the petition . . . . Practice Book § 35a-7 (a) codifies
this procedural rule by providing: In the adjudicatory
phase, the judicial authority is limited to evidence of
events preceding the filing of the petition or the latest
amendment, except where the judicial authority must
consider subsequent events as part of its determination
as to the existence of a ground for termination of paren-
tal rights.’’ (Citations omitted; emphasis omitted; inter-
nal quotation marks omitted.) In re Cameron W., 194
Conn. App. 633, 660–61, 221 A.3d 885 (2019), cert.
denied, 334 Conn. 918, 222 A.3d 103 (2020).
   Finally, in reviewing whether a trial court properly
determined that a parent is unwilling or unable to bene-
fit from the department’s reunification efforts, ‘‘the trial
court’s subordinate factual findings are reviewable only
for clear error, [but] the court’s ultimate conclusion
that a ground for termination of parental rights has
been proven presents a question of evidentiary suffi-
ciency. . . . That conclusion is drawn from both the
court’s factual findings and its weighing of the facts
in considering whether the statutory ground has been
satisfied. . . . On review, we must determine whether
the trial court could have reasonably concluded, upon
the facts established and the reasonable inferences
drawn therefrom, that the cumulative effect of the evi-
dence was sufficient to justify its [ultimate conclusion].
. . . When applying this standard, we construe the evi-
dence in a manner most favorable to sustaining the
judgment of the trial court.’’ (Internal quotation marks
omitted.) In re Xavier H., 201 Conn. App. 81, 87, 240
A.3d 1087, cert. denied, 335 Conn. 981, 241 A.3d 705
(2020), and cert. denied, 335 Conn. 982, 241 A.3d 705
(2020).
  In the present appeals, the court found that the
department had made reasonable efforts to locate the
respondents and to reunify them with the children. It
noted that, since Lillyanne entered into the petitioner’s
custody in 2017, the petitioner had maintained contact
with the respondents and offered each respondent
appropriate services to facilitate reunification in accor-
dance with the court-ordered specific steps,18 which,
among other things, required the respondent father to
engage in parenting and individual counseling and to
make progress toward ensuring Richard’s safety and
well-being.
   Notwithstanding its finding that the department had
satisfied its obligations under § 17a-112 (j) (1), the trial
court also concluded that the respondent father was
unable or unwilling to benefit from the department’s
efforts to reunify him with Richard. In so concluding,
the court observed that the respondent mother had
‘‘resisted all efforts to address the central issue of par-
ent-child threats of violence and parent-child violence.
She has repeatedly refused to engage in treatment nec-
essary for her to make progress regarding her parent-
child violence issues and, thereby, demonstrated her
inability and/or unwillingness to benefit from the peti-
tioner’s efforts to reunify the respondent parents with
Lillyanne and Richard. [The] respondent parents are
unified in their positions in this matter and plan to
parent as a unit, with [the] respondent mother serving
as the primary caretaker. [The] respondent father has
demonstrated a continued inability to properly evaluate
the threat of harm [the] respondent mother poses to the
children while her parent-child violence issues remain
unaddressed and untreated and, thereby, demonstrated
his inability and/or unwillingness to benefit from the
petitioner’s efforts to reunify the respondent parents
with Lillyanne and Richard.’’
   The respondent father raises two primary arguments
in support of his claim that the trial court improperly
found that he was unwilling or unable to benefit from
reunification services. First, he asserts that the court’s
findings are premised on outdated information and
failed to account for the respondents’ continuing prog-
ress and engagement with services after the petitioner
filed the termination of parental rights petitions. Sec-
ond, he argues that the court’s determination that he
was unable or unwilling to benefit from the depart-
ment’s efforts to reunify him with Richard is predicated
on its erroneous finding that the respondent mother
would be the primary caregiver for the children while
he is at work. We are not persuaded.
   We first consider the respondent father’s assertion
that the court relied on outdated information to reach
its conclusion that he was unwilling or unable to benefit
from reunification services. In support of this claim,
the respondent father argues that the court’s findings
were based entirely on information predating the filing
of the termination petitions in October, 2019, and that
the court failed to consider the observations and testi-
mony of service providers who worked with the respon-
dents after the filing of the petitions. The respondent
father’s contention that the court improperly had relied
on reports and information predating the petition to
terminate his parental rights, however, directly contra-
venes our rules of practice, which provide that trial
courts are, generally, ‘‘limited to evidence of events
preceding the filing of the petition or the latest amend-
ment’’ during the adjudicatory phase of termination pro-
ceedings. Practice Book § 35a-7 (a); see also In re Cam-
eron W., supra, 194 Conn. App. 660. Consequently, we
conclude that this argument fails.
  Having concluded that the court properly limited its
analysis to events preceding the filing of the termination
petitions, we next review the court’s subordinate fac-
tual findings and consider whether clear and convincing
evidence supports the trial court’s ultimate conclusion
that the respondent father was unwilling or unable to
benefit from the department’s reasonable efforts
toward reunification.
   Initially, we note that the respondent father does not
challenge the court’s finding that he and the respondent
mother were unified in their intentions to parent the
children together. Nor does the respondent father chal-
lenge the court’s findings with respect to the respondent
mother’s resistance to addressing her history of parent-
child violence and threats prior to the filing of the termi-
nation petitions. Rather, he contends that the court’s
conclusion that he was unwilling or unable to benefit
from the department’s efforts toward reunification is
based on a finding that lacks evidentiary support,
namely, that the respondent mother would be the pri-
mary caregiver for the children when he was at work.
The court’s finding that the respondent mother would
serve as the primary caregiver, however, is adequately
supported by the record, which indicates that the USI
staff members expressed concerns that the children
would be left in her care while the respondent father
was at work. In the department’s social study, Andrews
also noted that the respondent father’s work schedule
would result in the respondent mother’s assuming the
primary caregiving role in the event that the respon-
dents were reunified with the children.19 Although the
department repeatedly raised concerns about this plan,
the respondent father did not suggest an alternative
care plan until the department indicated that it would
not recommend reunification. Additionally, multiple
service providers had observed that the respondent
father appeared comfortable with the respondent moth-
er’s remaining home alone with the children. Thus, con-
trary to the respondent father’s claim, the court’s find-
ing that the respondent mother would be the primary
caregiver for the children is not clearly erroneous.
   The record establishes that, as of the date of the
petition to terminate her parental rights, the respondent
mother continued to resist efforts to address the key
issues that had led to the children’s removal from the
respondents’ care. The respondent mother rebuffed rec-
ommendations to engage in treatment to address her
past trauma and refused to take accountability for the
events that led to the department’s involvement in this
case. As a result, multiple service providers lacked con-
fidence in the respondent mother’s ability to recognize
the children’s needs or to keep them safe from harm.
The record also reflects that the respondent father pre-
sented as defensive about and overprotective of the
respondent mother and appeared to minimize the threat
of harm she poses to the children. Additionally,
although the department had expressed that reunifica-
tion would be appropriate as to the respondent father
alone, he declined to pursue reunification on his own
and remained steadfastly committed to coparenting the
children with the respondent mother. On the basis of
the foregoing, the trial court reasonably determined
that the cumulative effect of the evidence was sufficient
to justify its ultimate conclusion that the respondent
father was unable or unwilling to benefit from the
department’s efforts to reunify him with Richard.
                             B
   The respondent father also challenges the court’s
finding that he had failed to achieve a sufficient degree
of rehabilitation pursuant to § 17a-112 (j) (3) (B) (i).
For the reasons that follow, we conclude that this claim
is unavailing.
   ‘‘Failure of a parent to achieve sufficient personal
rehabilitation is one of six statutory grounds on which
a court may terminate parental rights pursuant to § 17a-
112. [See General Statutes § 17a-112 (j) (3) (B) (i).] That
ground exists when a parent of a child whom the court
has found to be neglected fails to achieve such a degree
of rehabilitation as would encourage the belief that
within a reasonable time, considering the age and needs
of the child, the parent could assume a responsible
position in the life of that child.’’ (Internal quotation
marks omitted.) In re Leilah W., supra, 166 Conn.
App. 67.
   ‘‘Personal rehabilitation as used in [§ 17a-112 (j) (3)
(B) (i)] refers to the restoration of a parent to his or
her former constructive and useful role as a parent.
. . . The statute does not require [a parent] to prove
precisely when [he] will be able to assume a responsible
position in [his] child’s life. Nor does it require [him]
to prove that [he] will be able to assume full responsibil-
ity for [his] child, unaided by available support systems.
. . . Rather, [§ 17a-112] requires the trial court to ana-
lyze the [parent’s] rehabilitative status as it relates to
the needs of the particular child, and further, that such
rehabilitation must be foreseeable within a reasonable
time. . . . [The statute] requires the court to find, by
clear and convincing evidence, that the level of rehabili-
tation [the parent] has achieved, if any, falls short of
that which would reasonably encourage a belief that
at some future date [he or she] can assume a responsible
position in [his or her] child’s life.’’ (Internal quotation
marks omitted.) In re Lilyana P., 169 Conn. App. 708,
717–18, 152 A.3d 99 (2016), cert. denied, 324 Conn. 916,
153 A.3d 1290 (2017). ‘‘[I]n assessing rehabilitation, the
critical issue is not whether the parent has improved
[his or her] ability to manage [his or her] own life, but
rather whether [he or she] has gained the ability to care
for the particular needs of the child at issue.’’ (Internal
quotation marks omitted.) In re Phoenix A., 202 Conn.
App. 827, 845, 246 A.3d 1096, cert. denied, 336 Conn.
932, 248 A.3d 1 (2021).
   With respect to a claim that a trial court improperly
concluded that a parent failed to achieve sufficient reha-
bilitation, we review the court’s subordinate factual
findings for clear error. See, e.g., In re Anaishaly C.,
190 Conn. App. 667, 681, 213 A.3d 12 (2019). The court’s
determination that a parent has failed to rehabilitate,
however, is subject to the evidentiary sufficiency stan-
dard of review. Id.; see also part II A of this opinion.
Finally, we note that ‘‘the mere existence in the record
of evidence that would support a different conclusion,
without more, is not sufficient to undermine the finding
of the trial court. Our focus in conducting a review for
evidentiary sufficiency is not on the question of whether
there exists support for a different finding—the proper
inquiry is whether there is enough evidence in the
record to support the finding that the trial court made.’’
(Emphasis omitted.) In re Jayce O., 323 Conn. 690, 716,
150 A.3d 640 (2016).
   In determining that the respondent father had failed
to rehabilitate sufficiently, the court set forth the follow-
ing relevant findings in its memorandum of decision,
emphasizing that the ‘‘primary issues in this matter are
the threat of physical harm that the respondent mother
poses to the children and the respondent father’s ability
to accurately assess the threat of harm that the respon-
dent mother poses to the children.’’ Although the court
acknowledged that the respondent father had made a
concerted effort to comply with many of the court-
ordered specific steps to address the department’s main
concerns, it noted that compliance with specific steps
does not necessarily demonstrate that a parent has
achieved sufficient rehabilitation. See In re Brian P.,
195 Conn. App. 558, 569, 226 A.3d 159 (‘‘[The] comple-
tion or noncompletion [of the specific steps] . . . does
not guarantee any outcome . . . . Accordingly, suc-
cessful completion of expressly articulated expecta-
tions is not sufficient to defeat a department claim that
the parent has not achieved sufficient rehabilitation.’’
(Internal quotation marks omitted.)), cert. denied, 335
Conn. 907, 226 A.3d 151 (2020). Thus, notwithstanding
the respondents’ progress in certain respects, the court
underscored that its main concern was not the number
of steps the respondents had complied with but, rather,
that the ‘‘respondent parents have failed to comply in
a substantive manner with the specific steps that raise
the most concern.’’
   With respect to the respondent mother, the court
found that she ‘‘has a history of untreated mental health
issues’’ and noted that she initially became acquainted
with the petitioner nearly twenty years prior to the
present case. The court then summarized the observa-
tions of the various service providers who had worked
with the respondent mother to assist her in rehabilitat-
ing. Specifically, the court highlighted the observations
of the USI staff members, Mantell, and Janczyk concern-
ing the respondent mother’s resistance to engaging in
treatment to address her history of family violence, her
reluctance to modify her parenting strategies, and her
lack of accountability for the events that had precipi-
tated the department’s involvement in this case. For
those reasons, among others, the court found that the
respondent mother had demonstrated a ‘‘consistent
resistance to address her pattern of parental violence
toward her own children, to address the impact of her
past trauma on the threat she poses to the children,
and to take accountability for her attitudes, behaviors
and actions that led to Lillyanne’s removal from her
care.’’ The court further found that the ‘‘respondent
mother’s refusal to discuss her behaviors and the cause
thereof is the single most important issue in this case
and the foremost barrier to her deriving any rehabilita-
tive benefit from the services provided by the peti-
tioner.’’ As a result of its findings, the court determined
that the respondent mother had failed to rehabilitate,
noting that it agreed with Mantell’s assessment that
‘‘[t]here are too many issues in this case involving par-
ent-and-child violence and threat[s] of violence which
remain unresolved.’’
   With respect to the respondent father, the court
remarked that his barriers to reunification with the
children, although fewer, were nonetheless ‘‘highly dis-
concerting.’’ The court noted that the respondent father
had been observed to be ‘‘sensible, attentive, [and] rea-
sonable’’ during Mantell’s evaluation, and someone who
appears to understand appropriate parenting tech-
niques and demonstrated compassion and patience for
both Lillyanne and the respondent mother. The court
also found that the respondent father had been
described as ‘‘enmeshed’’ with the respondent mother
and was overprotective and defensive of her, which
impeded her progress in holding herself accountable
for her actions and addressing the issues that underlie
her behaviors. Consequently, the court found that the
respondent father enabled the respondent mother and
‘‘consistently demonstrated a blind spot for appropri-
ately assessing the risk that the respondent mother
poses to the children’s welfare and safety.’’ The court
also found that the parents consistently had presented
as united in their intentions to parent the children
together, with the respondent mother assuming the pri-
mary caregiving role should reunification be granted.
On the basis of the respondent mother’s unwillingness
to address her unresolved mental health issues and the
respondent father’s unwavering commitment to copar-
ent with the respondent mother, the court concluded
that the respondent father had failed to achieve an
appropriate degree of rehabilitation sufficient to
encourage the belief that he could assume a responsible
role in the children’s lives within a reasonable time.
   In challenging the court’s determination that he had
failed to rehabilitate, the respondent father again argues
that the court improperly relied on outdated informa-
tion that preceded the filing of the termination petitions
to support its findings and failed to consider evidence
of rehabilitation that occurred subsequent to the filing
of the petitions. This contention lacks merit. First, as
noted, Practice Book § 35a-7 (a) makes clear that, ‘‘[i]n
the adjudicatory phase, the judicial authority is limited
to evidence of events preceding the filing of the petition
or the latest amendment, except where the judicial
authority must consider subsequent events as part of
its determination as to the existence of a ground for
termination of parental rights.’’ (Emphasis added.)
Thus, it was appropriate and proper for the court to
consider the evidence before it that predated the filing
of the petition.
   With respect to postpetition evidence, our courts
have held that a ‘‘court may rely on events occurring
after the date of the filing of the petition to terminate
parental rights when considering the issue of whether
the degree of rehabilitation is sufficient to foresee that
the parent may resume a useful role in the child’s life
within a reasonable time.’’ (Emphasis added.) In re
Keyashia C., 120 Conn. App. 452, 457 n.12, 991 A.2d
1113, cert. denied, 297 Conn. 909, 995 A.2d 637 (2010).
In this case, however, the respondent father has failed
to point to any specific postpetition evidence that was
probative of his rehabilitation that the court declined
to consider. And, upon our independent review of the
record, we have found none.
  There is no dispute that the respondent parents intro-
duced some postpetition evidence, including, among
other things, a competence based parenting assessment
of the respondent mother completed by Kathleen M.
Brown, dated April 30, 2020, and a psychotherapy intake
note regarding the respondent mother, which was com-
pleted by Nicole M. Hayes, a licensed professional coun-
selor. The court considered this evidence in the context
of the dispositional phase of the termination proceed-
ings. This postpetition evidence, however, did not offer
any additional perspective determinative of the issue
of the respondent father’s rehabilitation. Specifically,
this evidence did not demonstrate that the respondent
mother no longer posed a threat to the children or that
the respondent father intended to parent the children
without her.20
   The respondent father also argues that the evidence
is insufficient to support the court’s conclusion that he
had failed to rehabilitate because the record demon-
strates that he is willing and capable of benefiting from
continued efforts toward reunification and that he could
assume a responsible position in Richard’s life, within a
reasonable time, with proper support services in place.
There is no indication in the record, however, that the
respondent father sought the department’s help in
obtaining additional support services. Nor is there any
evidence that the respondent father intended to rely on
support services if reunification were to be granted,
even though the respondent father was apprised of the
department’s concerns with respect to, inter alia, the
respondents’ intention to have the respondent mother
care for the children while the respondent father was
at work. See In re Gabriel C., supra, 196 Conn. App.
358 (‘‘[t]he purpose of the social study is to put parents
on notice of allegations that need to be explained or
denied’’ (internal quotation marks omitted)). To the
extent the respondent father is maintaining that he
should have been afforded more time to rehabilitate,
‘‘we recently have noted that such an argument is incon-
sistent with our Supreme Court’s repeated recognition
of the importance of permanency in children’s lives.’’
(Internal quotation marks omitted.) In re Phoenix A.,
supra, 202 Conn. App. 847 n.4.
   Construing the evidence in the manner most favor-
able to sustaining the court’s judgment, as we must, we
conclude that the evidence was sufficient to support
the court’s conclusion that the respondent father had
failed to rehabilitate. Because the court determined that
the respondent mother had failed to achieve a sufficient
degree of rehabilitation and continued to pose a risk
to Richard, it was entitled to rely on those findings and
the respondent father’s continued involvement with the
respondent mother to conclude that the respondent
father also had failed to rehabilitate. As our Supreme
Court has observed, in considering whether a parent
has failed to rehabilitate, trial courts have relied on
evidence that a parent has continued to associate with
a party who poses a danger to a child. See In re Jorden
R., supra, 293 Conn. 562 n.20; see also In re Corey C.,
198 Conn. App. 41, 76, 232 A.3d 1237 (court’s determina-
tion that father failed to rehabilitate was not improper
even though court’s conclusion relied, in part, on factual
findings related to risk mother posed to child), cert.
denied, 335 Conn. 930, 236 A.3d 217 (2020); In re Albert
M., 124 Conn. App. 561, 565, 6 A.3d 815 (trial court’s
finding that father failed to rehabilitate was not clearly
erroneous because record supported finding that father
had ‘‘knowledge of the necessity of changing his rela-
tionship with the mother,’’ yet failed to appreciate risk
mother posed to child), cert. denied, 299 Conn. 920, 10
A.3d 1050 (2010); In re Ellis V., 120 Conn. App. 523,
531–32, 992 A.2d 362 (2010) (record supported trial
court’s finding that father failed to achieve sufficient
rehabilitation because he remained loyal to child’s
mother and entrusted child to mother’s care while he
was away for work, despite knowledge of mother’s psy-
chological and substance abuse issues).
   In the present case, the respondent father was given
an opportunity to pursue reunification on his own, but
he declined to do so. Regardless of the respondent
father’s progress toward addressing the factors that led
to Richard’s commitment, given his failure to appreciate
the risk posed by the respondent mother and his com-
mitment to parent with her as a unit, we cannot find
fault with the trial court’s determination that he had
failed to achieve the requisite personal rehabilitation
so as to encourage the belief that, within a reasonable
time, he could assume a responsible position in Rich-
ard’s life.
                            C
   Last, the respondent father claims the court improp-
erly found that termination of his parental rights was
in Richard’s best interest. He contends that the trial
court too narrowly focused on the respondents’ actions
prior to the filing of the termination petitions and failed
to accord appropriate weight to evidence demonstra-
ting that he consistently attended visitation and engaged
in services, in addition to progress made by the respon-
dent mother after the adjudicatory date. We do not
agree that the court’s best interest determination was
clearly erroneous.
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the emphasis appropriately shifts
from the conduct of the parent to the best interest of
the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . The best
interests of the child include the child’s interest in sus-
tained growth, development, well-being, and continuity
and stability of [his or her] environment. . . . [T]he
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the [respondent father’s] parental rights is not in the
best interest of the child. In arriving at this decision,
the court is mandated to consider and make written
findings regarding the seven statutory factors deline-
ated in [§ 17a-112 (k)].21 . . . The seven factors serve
simply as guidelines for the court and are not statutory
prerequisites that need to be proven before termination
can be ordered. . . . There is no requirement that each
factor be proven by clear and convincing evidence.’’
(Footnote added; internal quotation marks omitted.) In
re Brian P., supra, 195 Conn. App. 579.
   ‘‘[T]he fact that the legislature [had interpolated]
objective guidelines into the open-ended fact-oriented
statutes which govern [parental termination] disputes
. . . should not be construed as a predetermined
weighing of evidence . . . by the legislature. [If] . . .
the record reveals that the trial court’s ultimate conclu-
sions [regarding termination of parental rights] are sup-
ported by clear and convincing evidence, we will not
reach an opposite conclusion on the basis of any one
segment of the many factors considered in a termination
proceeding . . . . Indeed . . . [t]he balancing of
interests in a case involving termination of parental
rights is a delicate task and, when supporting evidence
is not lacking, the trial court’s ultimate determination
as to a child’s best interest is entitled to the utmost
deference.’’ (Internal quotation marks omitted.) In re
Jacob M., 204 Conn. App. 763, 789, 255 A.3d 918, cert.
denied, 337 Conn. 909, 253 A.3d 43 (2021), and cert.
denied sub nom. In re Natasha T., 337 Conn. 909, 253
A.3d 44 (2021).
   In the dispositional phase of the termination proceed-
ings, the court made the following relevant findings.
With respect to the criteria set forth in § 17a-112, the
court found that (1) the department had timely made
referrals to address the most important concerns that
had been identified by the petitioner and service provid-
ers who had worked with the respondents to facilitate
reunification; (2) the department had made reasonable
efforts to reunify the respondents and the children,
including providing substantial supervised visitation
and multiple referrals for services; (3) the respondent
father had made determined and significant progress
toward improving his marital relationship and complied
with nearly every specific step but, nonetheless,
remained unable to appropriately assess the threat to
the children’s safety and well-being insofar as the
respondent mother is concerned; (4) Richard had
bonded to his foster family and seeks their comfort and
support; (5) Richard was twenty-seven months old and
had been with his foster family since his discharge from
the hospital after his birth; (6) the respondent father
had failed to appreciate that the respondent mother
poses a substantial risk to the children; and (7) there
was no unreasonable conduct or economic circum-
stances that prevented the respondents from main-
taining a meaningful relationship with the children.
   In addition to the foregoing findings, the court found
that the ‘‘respondent mother’s resistance to meaning-
fully address the impact of her past trauma on her
parenting history and her continuation of the cycle of
parent-child violence causes serious concern for the
children’s welfare.’’ Notwithstanding that the respon-
dents had made demonstrable strides to address their
intimate partner violence and communication issues,
which the court applauded, the court found that those
efforts had failed to address the primary areas of con-
cern that were noted by the petitioner at the outset of
this case when seeking custody of Lillyanne. On the
basis of all of the evidence presented, the court ulti-
mately found that there was no basis in the record to
conclude that the respondent parents would be willing
to adjust their circumstances such that the court could
form a belief that they could safely and appropriately
parent the children in the foreseeable future. Accord-
ingly, the court concluded that terminating the respon-
dents’ parental rights was in Richard’s best interest.
  Importantly, the respondent father does not chal-
lenge the accuracy of any of the facts underlying the
court’s findings with respect to the criteria enumerated
in § 17a-112 (k). Instead, in his appellate brief, he
appears to ask this court to reweigh the evidence that
was presented to the trial court so that we might reach
a conclusion that differs from the one reached by the
trial court. That is not our role or function. See, e.g.,
In re Janazia S., 112 Conn. App. 69, 99, 961 A.2d 1036
(2009) (‘‘Our function as an appellate court is to review
and not retry the proceedings of the trial court. . . .
The probative force of conflicting evidence is for the
trier to determine.’’ (Internal quotation marks omit-
ted.)). ‘‘[A] trial court’s factual findings are accorded
great deference’’ and will not be disturbed unless those
findings are clearly erroneous. See, e.g., In re Davonta
V., 285 Conn. 483, 488, 940 A.2d 733 (2008).
   Although the court discussed at length the evidence
concerning the respondent mother’s failure to address
the root causes underlying her history of threatening
or attempting to harm her children and the respondent
father’s inability to recognize the threat she posed to
Richard’s safety and well-being, it was not improper
for the court to consider evidence relevant to its adjudi-
catory findings. As this court previously has observed,
even though ‘‘the emphasis shifts from the parent to
the child in the dispositional phase . . . a trial court
is not required to blind itself to any parental deficiencies
that also were considered during the adjudicatory
phase. Our precedents establish that the consideration
of the parent’s circumstances, including the parent’s
degree of rehabilitation, is proper during the disposi-
tional phase.’’ (Citation omitted.) In re Malachi E., 188
Conn. App. 426, 437, 204 A.3d 810 (2019). Additionally,
the trial court’s memorandum of decision makes clear
that it did weigh the evidence that was more favorable
to the respondent father in considering whether termi-
nation of his parental rights was in Richard’s best inter-
est. Nevertheless, the court noted that Richard had been
in the care of his foster parents for more than two years
at the time of the termination trial and could not afford
to wait for the respondents to make the necessary
adjustments to ensure his safety and well-being. Aside
from the time he spent in the hospital following his
birth, Richard has spent his entire life residing in the
home of his foster parents, where two of his biological
siblings also were placed. See footnote 9 of this opinion.
The record indicates that he is flourishing in his place-
ment and shares a strong bond with his foster parents,
who have expressed a commitment to adopt him. He
requires permanency, stability, and a safe environment
to continue to thrive. In light of the court’s factual
findings concerning the respondent mother’s unwilling-
ness to rehabilitate in a substantive manner, the respon-
dent father’s inability to perceive the risk she poses to
the children, and the likelihood that the respondents
will not substantially adjust their circumstances within
the foreseeable future so as to ameliorate these con-
cerns, we conclude that the court’s determination that
it was in Richard’s best interest to terminate the respon-
dent father’s parental rights is not clearly erroneous.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018), as amended by the Violence Against Women Act Reauthorization
Act of 2022, Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify
any person protected or sought to be protected under a protection order,
protective order, or a restraining order that was issued or applied for, or
others through whom that person’s identity may be ascertained.
   ** September 1, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     In both appeals, the attorney for Richard filed a statement pursuant to
Practice Book §§ 67-13 and 79a-6 (c) adopting the brief of the petitioner.
   2
     The respondents also appealed from the trial court’s judgment terminat-
ing their parental rights as to their minor child, Lillyanne D. Prior to oral
argument before this court, the respondents withdrew their claims on appeal
with respect to Lillyanne. Throughout this opinion, we refer to Lillyanne
and Richard individually by name and collectively as the children.
   3
     The record reflects that the respondent mother made a comment during
an argument that the respondent father had understood to be a veiled threat
against Lillyanne. The respondent mother had stated, in essence, that the
respondent father did not want to get a call someday that something had
happened to Lillyanne.
   4
     The respondent father reported to the department that the respondent
mother essentially had stated that, if he went to work, she was going to
call him and tell him news that he was not going to like about Lillyanne.
The respondent father understood the respondent mother’s statement to
imply that she was threatening to harm Lillyanne.
   5
     The respondent mother was charged with disorderly conduct, interfering
with a 911 call, and risk of injury to a child. On October 2, 2017, she pleaded
guilty to interfering with a 911 call and was sentenced to one year of
incarceration, execution suspended, and one year of probation.
   6
     The department substantiated the allegations of emotional neglect and
physical abuse against the respondent mother, and a maternal relative of
the respondent mother obtained temporary guardianship over Margaret.
Margaret was returned to the respondent mother’s care in 1998.
   7
     The department filed neglect petitions following this incident based
on substantiated physical and emotional neglect, but the petitions were
withdrawn due to evidentiary insufficiency.
   8
     Although, due to the department’s investigation protocol, Michael did
not know about the nature of the allegations concerning Lillyanne, he stated
to a department social worker: ‘‘[L]et me guess, she either tried to harm
[Lillyanne] or threatened to harm [Lillyanne] because that is what she did
with me over [one of our children] when we were together.’’ (Internal
quotation marks omitted.)
   9
     During the pendency of the underlying proceedings, the respondents
had two more children, Daniel D. and James D. Both children were removed
from the respondents’ care on the basis of predictive neglect.
   10
      On January 5, 2022, the petitioner filed a motion for articulation, seeking
clarification as to whether the trial court also had determined that the
challenged documents were admissible pursuant to the business records
exception to the rule against hearsay. See Conn. Code Evid. § 8-4. The trial
court denied the motion for articulation. On January 21, 2022, the petitioner
filed with this court a motion for review of the trial court’s denial of her
motion for articulation. This court granted the petitioner’s motion for review
but denied the relief requested therein.
   On February 3, 2022, the petitioner filed a preliminary statement pursuant
to Practice Book § 63-4 (a) (1), asserting as an alternative ground for
affirming the trial court’s judgment as to the respondent mother that the
documents were admissible under the business records exception. The
respondent mother claims on appeal that the challenged documents do not
satisfy the requirements of § 8-4 of the Connecticut Code of Evidence. Our
conclusion that any error in admitting the documents under the residual
exception to the hearsay rule was harmless makes it unnecessary to address
this claim.
   11
      We note that, because Richard was adjudicated neglected on the basis
of predictive neglect, the factual record concerning Lillyanne is necessarily
relevant to the court’s termination of the respondents’ parental rights as
to Richard.
   12
      The department contracts with and provides referrals to USI, which
provides reunification and other support services for families involved with
the department.
   13
      In his appellate brief, the respondent father frames his first claim as
follows: ‘‘The trial court erred in its findings that the respondent father was
unable or unwilling to benefit from reunification services for his children.’’
On the basis of certain arguments presented in his brief and at oral argument
before this court, however, we interpret the respondent father’s claim to
be challenging both the court’s finding that the department made reasonable
efforts toward reunification and its finding that he was unable or unwilling
to benefit from such efforts. Because we conclude that there was sufficient
evidence in the record to support the court’s finding that he was unable to
benefit from reunification services, we need not address whether the court
properly found that the department made reasonable efforts to reunite him
with Richard. See In re Gabriella A., 319 Conn. 775, 777 n.4, 127 A.3d
948 (2015).
   14
      See footnote 11 of this opinion.
   15
      As previously noted, the social study was admitted into evidence as a
full exhibit without objection. See part I of this opinion. Although the peti-
tioner must submit a social study to the court for purposes of the disposi-
tional hearing in contested cases; see General Statutes § 45a-717 (e) (1);
Practice Book § 35a-9; the court may rely on the social study in both the
adjudicatory and dispositional phases of a termination of parental rights
proceeding. See In re Anna Lee M., 104 Conn. App. 121, 128, 931 A.2d 949,
cert. denied, 284 Conn. 939, 937 A.2d 696 (2007).
   16
      The record does not indicate what alternative caregiving plan the respon-
dent father had proposed.
   17
      The department also may meet its burden concerning reunification
efforts under § 17a-112 (j) (1) based on ‘‘a previous judicial determination
that such efforts were not appropriate.’’ (Internal quotation marks omitted.)
In re Ryder M., supra, 211 Conn. App. 808.
   18
      After Richard was born in June, 2019, the court ordered specific steps
that encompassed the same steps that previously had been ordered with
respect to facilitating the respondents’ reunification with Lillyanne.
   19
      At trial, Andrews testified that this information was gleaned from her
review of the department’s records and that she did not recall personally
having discussed the respondents’ childcare plans with them.
   20
      For example, the parenting assessment focused on ways in which to
eliminate barriers impacting the respondent mother’s ability to function,
but it did not undertake to diagnose her mental health issues or to contradict
Mantell’s report. With respect to Hayes’ psychotherapy intake note and
assessment, it consisted of only a sixty minute session with the respondent
mother, which included a thirty minute interview that focused on whether
she needed trauma therapy. Other than an interview with the respondent
mother and the administration of two testing instruments, which took place
three days prior to the start of trial, Hayes’ assessment did not take into
consideration other sources of information, such as Mantell’s report, which
concluded that the respondent mother needed further focused treatment to
address her violent threats to her children. Hayes clarified her assessment,
testifying that she was not recommending that the children be returned to
the respondent mother’s care.
   21
      General Statutes § 17a-112 (k) provides in relevant part: ‘‘Except in the
case where termination of parental rights is based on consent, in determining
whether to terminate parental rights under this section, the court shall
consider and shall make written findings regarding: (1) The timeliness,
nature and extent of services offered, provided and made available to the
parent and the child by an agency to facilitate the reunion of the child with
the parent; (2) whether the Department of Children and Families has made
reasonable efforts to reunite the family . . . (3) the terms of any applicable
court order entered into and agreed upon by any individual or agency and
the parent, and the extent to which all parties have fulfilled their obligations
under such order; (4) the feelings and emotional ties of the child with respect
to the child’s parents, any guardian of such child’s person and any person
who has exercised physical care, custody or control of the child for at least
one year and with whom the child has developed significant emotional ties;
(5) the age of the child; (6) the efforts the parent has made to adjust such
parent’s circumstances, conduct, or conditions to make it in the best interest
of the child to return such child home in the foreseeable future . . . and
(7) the extent to which a parent has been prevented from maintaining a
meaningful relationship with the child . . . .’’